Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-17, 19-21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (U.S. PGPUB 20160054859) in view of Wright et al. (U.S. PGPUB 20160378294), and further in view of Spiessl et al. (U.S. Patent No. 9,910,506).
With respect to claim 1, Oshima discloses an image processing apparatus (paragraph 30, As shown in FIG. 1, the camera scanner 101 is connected to a host computer 102 and a printer 103 via a network 104 such as an Ethernet) comprising:
one or more processors (paragraph 36, As shown in FIG. 3, the controller unit 201 includes a CPU 302, a RAM 303, a ROM 304, an HDD 305, a network I/F 306, an image processing processor 307, a camera I/F 308, a display controller 309, a serial I/F 310, an audio controller 311, and a USB controller 312, which are connected to a system bus 301), configured to act as a plurality of units, comprising:
(4) an operation point selection unit (paragraph 37, The CPU 302 is a central processing unit that performs overall control of operations of the controller unit 201, which acts as a selection unit) configured to select an operation point from a plurality of points corresponding to a contour of the selected operating part in accordance with respective positions of the plurality of points (paragraph 59, In step S603, processing for detecting the shape of the user's hand and a fingertip from the acquired group of three-dimensional points is performed as shown in steps S631 to S634. In step S631, the group of three-dimensional points corresponding to a hand is obtained from the group of three-dimensional points acquired in step S602, paragraph 63, This is performed on all of the contour points of the outline, and if the center of a circle that fits and has a curvature greater than a predetermined value is inside the outline of the hand, the point in the middle of the finite number of adjacent contour points is determined as the fingertip, paragraph 72, In step S606, touch gesture judgment processing is performed. The three-dimensional coordinates of the detected fingertip and the previously-described plane parameters of the document stand 204 are used in this calculation);
(7) an operating unit (paragraph 36, FIG. 3 is a diagram showing an example of the hardware configuration of the controller unit 201) configured to operate the virtual object based on a positional relationship between the selected operation point (paragraph 74, in step S607, if the determination "touch gesture" was made in the immediately previous step, the procedure moves to step S608, paragraph 81, In step S609, touch position determination processing is performed. This is processing for estimating the position of the finger pad at which the user actually feels the touching, paragraph 92, In step S605, the judged touch gesture and the three-dimensional coordinates of the touch position are notified to the main control unit 402, and then the procedure returns to step S602, and gesture recognition processing is repeated). 
(1) an extraction unit configured to extract a plurality of objects from an image captured by a capturing unit, as a plurality of candidates of operating parts used for operating a virtual object;
(2) a determination unit configured to determine whether or not a predetermined operation performed by moving an operating part is currently being performed on the virtual object;
(3) an operating part selection unit configured to (a) if it is determined that the predetermined operation is not being currently performed on the virtual object, select the operating part from the plurality of candidates of operating parts based on an arrangement of candidates in a currently captured image and (b) if it is determined that the predetermined operation is being currently performed on the virtual object, (i) select the operating part from the candidates of operating parts based on an arrangement of the candidates in an image captured at a start moving the operating part and (ii) track the selected operating part during the predetermined operation;
(5) a generation unit configured to generate an image of the virtual object based on a position and orientation of the capturing unit; and
(6) an output unit configured to output, to a display unit, a composite image of the captured image and the image of the virtual object.

Wright et al., who also deal with hand detection, disclose a method including:
The head mounted display device 10 may further include a position sensor system 22 that may include one or more position sensors such as accelerometer(s), gyroscope(s), magnetometer(s), global positioning system(s), multilateration tracker(s), and/or other sensors that output position sensor information useable as a position, orientation, paragraph 19, the optical and positional sensor information may be used to create a virtual model of the real-world background. In some embodiments, the position and orientation of the vantage point may be characterized relative to this virtual space. Moreover, the virtual model may be used to determine positions of virtual objects in the virtual space and add additional virtual objects to be displayed to the user at a desired depth and location within the virtual world); and
(6) an output unit configured to output, to a display unit, a composite image of the captured image and the image of the virtual object (paragraph 14, The head mounted display device 10 may be configured to display a virtual representation such as a three dimensional graphical rendering of the physical environment in front of the user that may include additional virtual objects, such as a virtual cursor, or may be configured to display camera-captured images of the physical environment along with additional virtual objects including the virtual cursor overlaid on the camera-captured images, paragraph 21, In an augmented reality configuration, the virtual cursor is a holographic cursor that is displayed on an at least partially see-through display, such that the virtual cursor appears to be superimposed onto the physical environment being viewed by the user).

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including: (5) a generation unit configured to generate an image of the virtual object based on a position and orientation of the capturing unit and (6) an output unit configured to output, to a display unit, a composite image of the captured image and the image of the virtual object, as taught by Wright et al., to the Oshima system, because the virtual object may be a holographic cursor that is displayed to the user, such that the holographic cursor appears to the user to be located at a desired location in the real world physical environment (paragraph 15 of Wright et al.), thus implementing a programmatic function, e.g. a drawing operation.
	Spiessel et al., who also deal with hand detection, disclose a method including:
(1) an extraction unit configured to extract a plurality of objects from an image captured by a capturing unit, as a plurality of candidates of operating parts used for operating a virtual object (column 2, lines 11-15, the user can form a ring, for example, with the user's thumb and index finger, and position the user's hand in such a way that the object which the user wishes to select is located in the ring from the perspective (that of the second eye) of the user, column 3, lines 38-41, The hand of the user can be recorded by a further camera in the smart glasses, where it is mounted on the smart glasses in such a manner that it faces in the same direction as the user would be when looking straight ahead, column 4, lines 34-42, The figure or image of the attitude of the hand produced on the display is used for selecting one or more objects that are on the display, thus the hand, including the index finger and thumb of the user is extracted in the form of a figure or image);
(2) a determination unit configured to determine whether or not a predetermined operation performed by moving an operating part is currently being performed on the virtual object (column 4, lines 62-67, In yet a further development, the predetermined condition includes one or more of the following: a) the hand assumes an attitude in which a ring or circle is formed with one or more fingers, or essentially a ring is formed, and the hand is positioned such that the object is enclosed by the ring or circle from the perspective of the second eye, ring being formed by one or more moving fingers);
(3) an operating part selection unit configured to (a) if it is determined that the predetermined operation is not being currently performed on the virtual object, select the operating part from the plurality of candidates of operating parts based on an arrangement of candidates in a currently captured image (column 8, lines 4-21, Fig. 6A and Fig. 6B illustrate a different operation from the predetermined operation, yet still selects the portion of the hand as the operating part) and (b) if it is determined that the predetermined operation is being currently performed on the virtual object, (i) select the operating part from the candidates of operating parts based on an arrangement of the candidates in an image captured at a start of moving the operating part (column 8, lines 22-26, FIG. 6C illustrates that the hand 7 assumes an attitude in which a ring or circle is formed with the thumb and the index finger of the hand 7, and the hand 7 is positioned such that the object 6a, from the perspective of the second eye, is enclosed by the ring or circle) and (ii) track the selected operating part during the predetermined operation (column 5, lines 60-66, a drag-and-drop action can be carried out, for example. With the first input action, for example forming a ring of thumb and index finger around an object, the object is selected and can be made “displaceable”. In other words, for instance, the object can be “displaced” with the ring closed around it, e.g., its position on the display changes in accordance with the change of the position of the hand). By implementing a drag and drop action during the predetermined operation (forming a ring with index finger and thumb), this tracks the index finger and thumb. The method of tracking includes operating the virtual object based on a positional relationship between the selected operation point and the virtual object.
Oshima, Wright et al., and Spiessel et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including:
(1) an extraction unit configured to extract a plurality of objects from an image captured by a capturing unit, as a plurality of candidates of operating parts used for operating a virtual object;
(2) a determination unit configured to determine whether or not a predetermined operation performed by moving an operating part is currently being performed on the virtual object;
(3) an operating part selection unit configured to (a) if it is determined that the predetermined operation is not being currently performed on the virtual object, select the operating part from the plurality of candidates of operating parts based on an arrangement of candidates in a currently captured image and (b) if it is determined that the predetermined operation is being currently performed on the virtual object, (i) select 

With respect to claim 3, Oshima as modified by Wright et al. and Spiessel et al. disclose the processing apparatus according to claim 1, wherein the operating unit arranges the virtual object at the operation point (Wright et al.: paragraph 15, the virtual object may be a virtual cursor that is displayed to the user, such that the virtual cursor appears to the user to be located at a desired location in the virtual three dimensional environment, paragraph 27, the user hand gesture may be used as an input to execute a programmatic function. It will be appreciated that while the example illustrated in FIG. 3 shows a hand gesture of a raised forefinger, paragraph 32, the visual appearance 28D of the holographic cursor affords the user with the understanding that a drawing function is currently being executed, and therefore any movements of the hand will cause a virtual image to be drawn on the wall 36, the holographic cursor is arranged at the operation point), and executes corresponding processing if the virtual object is in contact with another virtual object (paragraph 27, the head mounted display device 10 may be configured to detect a recognized object in the three dimensional environment 32. In the example illustrated in FIG. 3, the recognized object is the wall 36 of the three dimensional environment 32, which is a room, paragraph 31, maintaining the hand gesture 40, and user may move that hand around in trackable space of the three dimensional environment, and the head mounted display device 10 may render and display a virtual image 41 on the wall 36 that corresponds to the tracked motion of the user's hand, paragraph 33, Now turning to FIG. 4, the recognized object may be a virtual object rather than a real physical object located in the three dimensional environment 32). Thus, the planar surface 44 of virtual object 42 is interacted with by the cursor virtual object when the virtual object 42 is the recognized object.
It would have been obvious to apply the method wherein the processing unit arranges a virtual object at the operation point, and executes corresponding processing if the virtual object is in contact with another virtual object, because the visual appearance of the holographic cursor may provide feedback to the user that the programmatic function is currently being executed (paragraph 32 of Wright et al.) and virtually execute a drawing function.
With respect to claim 4, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein the operating unit arranges a virtual object near the operation point (Wright et al.: paragraph 15, the virtual object may be a virtual cursor that is displayed to the user, such that the virtual cursor appears to the user to be located at a desired location in the virtual three dimensional environment, paragraph 27, the user hand gesture may be used as an input to execute a programmatic function. It will be appreciated that while the example illustrated in FIG. 3 shows a hand gesture of a raised forefinger, paragraph 32, the visual appearance 28D of the holographic cursor affords the user with the understanding that a drawing function is currently being executed). The holographic cursor is a virtual object near the operation point for performing the drawing operation.
	With respect to claim 9, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein, while the operating unit does not operate the virtual object in a state where the operation point and the virtual object are associated with each other, the operation point selection unit selects, as the operation point, a point for which a kurtosis is greater than or equal to a threshold according to positions included in the one point group (Oshima: paragraph 84, Among these pixels, the group of pixels 814 includes nine pixels that were discovered as the fingertip, and it is assumed that a pixel 806 at the middle was discovered as the fingertip).
	With respect to claim 10, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein, while the operating unit does not operate the virtual object in a state where the operation point and the virtual object are associated with each other, the operation point selection unit selects, as the operation point, a point satisfying a predetermined condition in the one point group, and, in a region based on the point, a point satisfying the predetermined condition (Oshima: paragraph 84, Among these pixels, the group of pixels 814 includes nine pixels that were discovered as the fingertip, and it is assumed that a pixel 806 at the middle was discovered as the fingertip. Also, 815 indicates the centroid of the group of pixels 814 that includes the fingertip point 806, and it is sufficient that the centroid 815 is determined as the touch position).
In step S632, a two-dimensional image in which the acquired group of three-dimensional points corresponding to the hand is projected onto the plane of the document stand 204 is generated, and the outline of the hand is detected, as applied to the plurality of hands), and
wherein, while the operating unit does not operate the virtual object in a state where the operation point and the virtual object are associated with each other, the operation point selection unit selects a point satisfying a predetermined condition from the one point group out of point groups configuring the three-dimensional contours as the operation point (Oshima: paragraph 59, In step S603, processing for detecting the shape of the user's hand and a fingertip from the acquired group of three-dimensional points is performed as shown in steps S631 to S634. In step S631, the group of three-dimensional points corresponding to a hand is obtained from the group of three-dimensional points acquired in step S602, paragraph 63, This is performed on all of the contour points of the outline, and if the center of a circle that fits and has a curvature greater than a predetermined value is inside the outline of the hand, the point in the middle of the finite number of adjacent contour points is determined as the fingertip, paragraph 72, In step S606, touch gesture judgment processing is performed. The three-dimensional coordinates of the detected fingertip and the previously-described plane parameters of the document stand 204 are used in this calculation, as applied to multiple hands).
With respect to claim 12, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 11, wherein the contour generation unit generates the three-dimensional contour by using a stereo image (Wright et al.: paragraph 66, Example NUI componentry may include a microphone for speech and/or voice recognition; an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition). It would have been obvious to generate the three-dimensional contour using a stereo image, because this would implement one of many known methods for detecting a hand or target object.
	With respect to claim 13, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 11, wherein the contour generation unit generates the three-dimensional contour by using an image of the target object captured by a depth camera (Wright et al.: paragraph 66, Example NUI componentry may include a microphone for speech and/or voice recognition; an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition). It would have been obvious to generate the three-dimensional contour using an image from a depth camera, because this would implement one of many known methods for detecting a hand or target object.
With respect to claim 14, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein an occlusion relationship between the target object and the virtual object is made to correspond in the output composite image (Spiessel et al.: column 7, lines 55-59, FIG. 4 illustrates a determination of a hand-eye-object vector according to an exemplary embodiment of the invention. Based on this determination, it is possible to further determine the parts of the object 6b covering the parts of the hand 7). It would have been obvious to apply the method wherein an occlusion relationship between the target object and the virtual object is made to correspond in the output composite image because this would allow for realistic interactions with a virtual surface.
With respect to claim 15, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 4, wherein the generation unit generates the image of the virtual object based on the operation point (Wright et al.: paragraph 32, As illustrated in FIG. 3, the visual appearance of the holographic cursor may provide feedback to the user that the programmatic function is currently being executed, the visual appearance 28D of the holographic cursor affords the user with the understanding that a drawing function is currently being executed, and therefore any movements of the hand will cause a virtual image to be drawn on the wall 36, the holographic cursor is arranged at the operation point).
	With respect to claim 16, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein the generation unit generates an image of a pointer arranged at a three-dimensional position of the operation point (Wright et al.: paragraph 15, the virtual object may be a virtual cursor that is displayed to the user, such that the virtual cursor appears to the user to be located at a desired location in the virtual three dimensional environment. In the augmented reality configuration, the virtual object may be a holographic cursor that is displayed to the user, such that the holographic cursor appears to the user to be located at a desired location in the real world physical environment). 
With respect to claim 17, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 14, wherein the display unit is a head-mounted display (Wright et al.: paragraph 14, FIG. 1 illustrates an example head mounted display device 10), and wherein the capturing unit is mounted on the head-mounted display (Wright et al.: paragraph 16, The head mounted display device 10 includes an optical sensor system 16 that may include one or more optical sensors. In one example, the optical sensor system 16 includes an outward facing optical sensor 18 that may be configured to detect the real-world background from a similar vantage point (e.g., line of sight) as observed by the user through the at least partially see-through stereoscopic display 12, the outward facing optical sensor 18 may include one or more component sensors, including an RGB camera and a depth camera). It would have been obvious to include a head-mounted display because this would allow for more user input flexibility in implementing augmented reality environments.
	
With respect to claim 19, Oshima as modified by Wright et al. and Spiessel et al. disclose an image processing method that an image processing apparatus performs, the method comprising as executed by the apparatus of claim 1; see rationale for rejection of claim 1. 
	With respect to claim 20, Oshima as modified by Wright et al. and Spiessel et al. disclose a non-transitory computer-readable storage medium storing a computer program (Oshima: paragraph 132, Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium) for causing a computer to function as a selection unit configured to, implement the apparatus of claim 1; see rationale for rejection of claim 1.
With respect to claim 21, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein processing to be executed in a state where the operation point and the virtual object are associated with each other is processing in which a selected virtual object moves according to movement of the operation point (Spiessel et al.: column 5, lines 60-65, In this way, a drag-and-drop action can be carried out, for example. With the first input action, for example forming a ring of thumb and index finger around an object, the object is selected and can be made "displaceable"). Dragging the virtual objects moves the selected virtual object according to movement of the operation point. It would have been obvious to include the processing to be executed in the state where the operation point and the virtual object are associated with each other is processing in which a selected virtual object moves according to movement of the operation point, because this would allow a user to realistically interact with virtual objects.

With respect to claim 26, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein the extraction unit extracts a human hand or human finger as one of the candidates of the operating parts (Spiessel et al.: column 2, lines 11-15, the user can form a ring, for example, with the user's thumb and index finger, and position the user's hand in such a way that the object which the user wishes to select is located in the ring from the perspective (that of the second eye) of the user, column 4, lines 34-42, The figure or image of the attitude of the hand produced on the display is used for selecting one or more objects that are on the display, thus the hand, including the index finger and thumb of the user is extracted in the form of a figure or image).
	With respect to claim 27, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1, wherein the predetermined operation is an operation for moving the virtual object (Spiessel et al.: column 5, lines 60-65, With the first input action, for example forming a ring of thumb and index finger around an object, the object is selected and can be made "displaceable").
		
Claims 2 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (U.S. PGPUB 20160054859) in view of Wright et al. (U.S. PGPUB 20160378294), Spiessel et al. (U.S. Patent No. 9,910,506), and further in view of Lin (U.S. PGPUB 20050264527).
With respect to claim 2, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1. However, Oshima as modified by Wright et al. and Spiessel et al. do not expressly disclose while the operating unit does not operate the virtual object in a state where the operation point and the virtual object are associated with each other, the operation point selection unit selects the operation point from one point group positioned most upward in the captured image out of the point groups corresponding to the contours of the plurality of objects.
If the object is a fingertip, the edge is detected using the edge detection processes explained more fully below, the central point of the highest yi (in screen coordinate) edge pixels is determined in the image data, and the xi value of the object is obtained). The state where the operation point and the virtual object are associated is not being executed because Lin does not disclose interacting with the virtual object.
Oshima, Wright et al., Spiessel et al., and Lin are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method while the operating unit does not operate the virtual object in a state where the operation point and the virtual object are associated with each other, the operation point selection unit selects the operation point from one point group positioned most upward in the captured image out of the point groups corresponding to the contours of the plurality of objects, as taught by Lin, to the Oshima as modified by Wright et al. and Spiessel et al. system, because this information may be used to determine a predetermined identifier of the object (e.g. thumb, middle finger, ring finger, etc.) (paragraph 159 of Lin), thus facilitate determining the finger object.
If the object is a fingertip, the edge is detected using the edge detection processes explained more fully below, the edge corresponding to the fingertip is the contour positioned most upward), and selects, from the one point group corresponding to the selected contour positioned most upward in the captured image, the point satisfying the predetermined condition as the operation point (Lin et al.: paragraph 159, If the object is a fingertip, the edge is detected using the edge detection processes explained more fully below, the central point of the highest yi (in screen coordinate) edge pixels is determined in the image data, and the xi value of the object is obtained). The state where the operation point and the virtual object are associated is not being executed because Lin does not disclose interacting with the virtual object.
	With respect to claim 23, Oshima as modified by Wright et al., Spiessel et al., and Lin et al. disclose the image processing apparatus according to claim 1, wherein the operation point selection unit selects the operation point in accordance with a positioning most upward in a row direction in the captured image (Lin et al.: paragraph 159, If the object is a fingertip, the edge is detected using the edge detection processes explained more fully below, the central point of the highest yi (in screen coordinate) edge pixels is determined in the image data, and the xi value of the object is obtained). The highest yi coordinate corresponds to the most upward in a row direction in the captured image.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (U.S. PGPUB 20160054859) in view of Wright et al. (U.S. PGPUB 20160378294), Spiessel et al. (U.S. Patent No. 9,910,506), and further in view of Clement et al. (U.S. PGPUB 20170038830).
With respect to claim 25, Oshima as modified by Wright et al. and Spiessel et al. disclose the image processing apparatus according to claim 1. However, Oshima as modified by Wright et al. and Spiessel et al. do not expressly disclose the operation point selection unit switches, according to selection of the virtual object, a selection method of the operation point from one point group.
Clement et al., who also deal with hand detection, disclose a method wherein the operation point selection unit switches, according to selection of the virtual object, a selection method of the operation point from one point group (paragraph 45, the collision mode module 112 can determine that the virtual environment is providing scrollable content and in response, can select a palm-based collision mode. Selecting a palm-based collision mode may include configuring the content to be scrolled in response to receiving a palm gesture initiated by a hand of the user. In addition, selecting a palm-based collision mode may include modifying portions of the hand other than the palm to be ineffective, paragraph 48, the collision mode module 112 can dynamically change a user's arm into a spear or stylus that can point at a virtual object and be able to select a target that appears smaller than the user's finger). The selection 
Oshima, Wright et al., Spiessel et al., and Clement et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the operation point selection unit switches, according to selection of the virtual object, a selection method of the operation point from one point group because this would reduce the likelihood of the user selecting multiple targets or unwanted targets (paragraph 48 of Clement et al.).
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. Applicant argues that none of the applied documents, even in combination, disclose or suggest elements (1), (2), and (3) of claims 1, 19, and 20 (page 10, last paragraph). However, Applicant merely cites a description of Oshima, Wright, and Spiessl (page 11, first paragraph). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that there has been no showing of any indication of motivation in the applied documents, or any other rationale (page 11, paragraph 2). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Wright is provided in page 6 of the Office Action and the motivation to combine Spiessl is provided in page 9 of the Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180300952 to Evans et al. for a method of choosing a desired point on a virtual object using a pointing gesture with a hand
U.S. PGPUB 20180246563 to Kunitomo for a method of detecting a feature point of each hand.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
12/31/21